DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 09/02/2022 the following occurred: Claims 1 and 3-15 were amended; and Claim 2 was canceled. Claims 1 and 3-15 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-15 are drawn to an apparatus, a method, and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites functions to predict, based on subject information and a prediction model of a disease onset risk, a time course of the disease onset risk in relation to a subject; and present, based on the predicted time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure, and present a non-recommended period that is inappropriate for arranging the next examination or medical procedure.
Independent claim 14 recites predicting, based on subject information and a prediction model of a disease onset risk, a time course of the disease onset risk in relation to a subject; and presenting, based on the predicted time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure, and presenting a non-recommended period that is inappropriate for arranging the next examination or medical procedure.
Independent claim 15 recites an receive an instruction from a user; predict, based on subject information and a prediction model of a disease onset risk, a time course of the disease onset risk in relation to a subject based on the instruction from the user; and present, based on the predicted time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure, and present a non-recommended period that is inappropriate for arranging the next examination or medical procedure.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention provides for to “calculate and present the next examination period of a patient” (see: specification page 1, lines 21-23) presented by a problem that arises when “none of the methods are able to evaluate the time variation of the validity of the examination or the time variation of the magnitude of the risk. Therefore, the next desirable examination period cannot be determined in consideration of those time variations” (see: specification page 1, line 25, through page 2, line 3). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they “assume[] a case in which, when there is an instruction from a medical record reviewer (a medical professional such as a doctor, hereinafter referred to simply as a user) to present a recommended period on the electronic medical record system 1, the recommended period presentation processing is executed, and the recommended period is presented to the user. It should be noted that the recommended period is not limited to being presented to the medical professional, but may also be presented to the subject” (see: specification page 7, lines 12-21). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “medical information processing apparatus, comprising processing circuitry configured to” (claim 1), “electronic medical record system, comprising: a display; reception circuitry configured to…prediction circuitry configured to…presentation circuitry configured to” (claim 15), are additional elements that are recited at a high level of generality (e.g., the “medical information processing apparatus comprising processing circuitry” is employed in the invention through no more than a statement that it is “configured to” perform the claimed functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 3-13, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/0294545 to Miyamoto Takanori in view of U.S. Patent Application Publication 2005/0015002 to Dixon.

As per claim 1, Miyamoto Takanori teaches a medical information processing apparatus comprising processing circuitry configured to (see: Miyamoto Takanori, paragraph 23, is met by processor): 
predict, based on subject information and a prediction model of a disease onset risk (see: Miyamoto Takanori, paragraph 9, is met by survey result data indicating whether or not the subject falls under a risk factor, a current measurement value acquired using the measurement unit and a currant input value), time course of the disease onset risk in relation to a subject (see: Miyamoto Takanori, paragraph 10-11 and 33, is met by a calculated high risk, and risk factor groups for specific diseases, where weights applicable to each risk factors about the said subject are applied in consideration of the appropriateness of the risk factor group indicating and earlier or later time); and 
present, based on the time course of the disease onset risk, a recommended period appropriate for arranging a next examination or medical procedure (see: Miyamoto Takanori, description, and paragraph 9, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened).
Miyamoto Takanori fails to specifically teach:
and present a non-recommended period that is inappropriate for arranging the next examination or medical procedure.
	However, Dixon teaches a more preferable time period within a larger time period (see: Dixon, paragraph 43 and 46).
	It would have been obvious at the time the invention was filed to modify the display of a recommended next medical examination time as taught by Miyamoto Takanori to include a more preferable time period within a larger time period as taught by Dixon with the motivation of providing a more preferable time period during which the patient is advised to obtain a gait analysis (see: Dixon, paragraph 46).

As per claim 3, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the processing circuitry is further configured to present a period earlier than the recommended period as the non-recommended period.
	However, Dixon teaches a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months (see: Dixon, paragraph 43 and 46).
	It would have been obvious at the time the invention was filed to modify the display of a recommended next medical examination time as taught by Miyamoto Takanori to include a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months as taught by Dixon with the motivation of providing a more preferable time period during which the patient is advised to obtain a gait analysis (see: Dixon, paragraph 46).

As per claim 4, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the processing circuitry is further configured to present a period later than the recommended period as the non-recommended period.
	However, Dixon teaches a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months (see: Dixon, paragraph 43 and 46).
	It would have been obvious at the time the invention was filed to modify the display of a recommended next medical examination time as taught by Miyamoto Takanori to include a more preferable time period within a larger time period, where more preferable time period is a second month between two and four months as taught by Dixon with the motivation of providing a more preferable time period during which the patient is advised to obtain a gait analysis (see: Dixon, paragraph 46).

As per claim 5, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the processing circuitry is further configured to present, as the non-recommended period, a period from a last examination or medical procedure to a point in time where a difference value coincides with a threshold value, the difference value indicating a difference between a risk prediction value corresponding to the predicted time course and a value set in accordance with a risk reference (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 6, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the processing circuitry is further configured to present the non-recommended period as a period from the last examination or medical procedure to a point in time where an increase rate of a disease worsening coincides with a threshold value (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 7, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the processing circuitry is further configured to present the non-recommended period as a period after a point in time where a risk prediction value corresponding to the predicted time course and a value set in accordance with a risk reference coincide (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 8, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein the processing circuitry is further configured to predict, based on a prediction model of a progression risk in relation to a progression rate of a disease, a time course of the progression risk in relation to the subject, and present the predicted time course of the progression risk (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 9, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein the processing circuitry is further configured to prdict, based on a prediction model of an additional disease risk indicating a risk of developing a disease due to the examination or the medical procedure, a time course of the additional disease risk in relation to the subject, and present the predicted time course of the additional disease risk (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 10, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 1, and further teaches:
wherein the processing circuitry is further configured to predict, based on a prediction model of each of a plurality of disease onset risks, a plurality of time courses of each of the plurality of disease onset risks in relation to the subject, and present the predicted plurality of time courses of each of the plurality of disease onset risks (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 11, Miyamoto Takanori teaches the invention as claimed, see discussion of claim 10, and further teaches:
wherein the processing circuitry is further configured to present, as a comprehensive recommended period, a region in which each transition period based on time courses of each of the plurality of disease onset risks overlaps (see: Miyamoto Takanori, description, and paragraph 9, 15, 23-24, and 30, is met by an output screen and calculating a recommended next medical examination time for the subject based on the survey result data, where, as the number of corresponding risk factors increases, the period until the next screening is shortened, and a the weight of the corresponding risk factors increases, the period until the next screening is shortened, where change direction of the measurement value indicates whether or not the current measurement value has been improved in comparison with the past measurement value. If it is in the improvement direction, it works as a factor to lengthen the period T, and if it is in the deterioration).

As per claim 13, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 1, and while Miyamoto Takanori teaches prediction graphs where the horizontal axis represents the further date and time (see: Miyamoto Takanori, paragraph 37) and a calculated risk (see: Miyamoto Takanori, paragraph 10-11 and 33), Miyamoto Takanori and Dixon fail to specifically teach:
wherein the processing circuitry is further configured to emphasize at least one of the recommended period or the non-recommended period in a graph in which a first axis indicates an elapsed period from a current point in time, and a second axis indicates the time course of the disease onset risk.
	It would have been obvious at the time the invention was filed to modify the display of a prediction graphs where the horizontal axis represents the further date and time as taught by Miyamoto Takanori to have the vertical axis correspond to a calculated risk as also taught by Miyamoto Takanori with the motivation of using such a graph for scheduling medical devices and staff in medical institutions (see: Miyamoto Takanori, paragraph 37).

Claims 14-15 repeat the subject matter of claim 1, which has been shown to be fully disclosed by the teachings of Miyamoto Takanori and Dixon as rejected above; as such, they rejected here for the same reasons, which are incorporated herein.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/0294545 to Miyamoto Takanori in view of U.S. Patent Application Publication 2005/0015002 to Dixon further in view of U.S. Patent Application Publication 2005/0228697 to Funahashi.

As per claim 12, Miyamoto Takanori and Dixon teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Funahashi as cited:
wherein when the recommended period is selected, the processing circuitry is further configured to present a reservation screen indicating a reservation list of examinations or medical procedures in the recommended period (see: Funahashi, paragraph 39, 70, 74-75, and 122, is met by examination appointment screen based on an examination list for procedures of various time segments).
It would have been obvious at the time the invention was filed to modify the display of the recommended next medical examination time as taught by Miyamoto Takanori and Dixon to include an examination appointment screen based on an examination list for procedures of various time segments also taught by Funahashi with the motivation of allowing the doctor as an operator to grasp available dates, times and so on at a glance of the calendar page (see: Funahashi, paragraph 56).

Response to Arguments
Applicant’s arguments from the response filed on 09/02/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the prior art rejections should be withdrawn in view of the amendments because the “'002 application is directed to a method for treating a patient for a bone-related condition, the method comprising measuring a bone characteristic level in a bone of the patient to yield a first score having a value: conducting a gait analysis on the patient to yield a first gait characterization: measuring a bone marker concentration in at least one body fluid of the patient to yield a first bone marker level having a value: and prescribing a therapy based on at least one of the first score, the first gait characterization, and the bone marker level value. In particular, as noted by the Office Action, '002 paragraph 43 discloses classifying a patient into a low fracture risk category when the patient's T-score is greater than or equal to a threshold. Further, as shown in Figure 1D, the '002 application discloses that the patient can be classified as into either a medium risk category or a high risk category depending on the T-score and a gait analysis. Thus, the '002 application appears to merely disclose determining a time for a "'comeback" visit based on whether the patient is low risk, high risk, or medium risk…In particular, Applicant respectfully submits that the '002 application is completely silent regarding representing a non-recommended period that is inappropriate for arranging the next examination or medical procedure, as required by Claim 1. Thus, no matter how the teachings of the '545 and '002 applications are combined, the combination does not teach or suggest the presenti1w of the non-recommended. period that is inappropriate for arranging the next examination or medical procedure, as recited in amended Claim 1...”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The limitation in question broadly represents a division between two different periods of time for a next examination or medical procedure, one of which takes precedent over the other. Miyamoto teaches a recommended next medical examination time based on factors that effect the determination, and it would follow that anything that lies outside of Miyamoto’s recommendation is “non-recommended”. Dixon teaches a more preferable time period within a larger time period. For example, in paragraph 43, Dixon states that the “patient may further be advised 105e to come back within a period of time, preferably between 24-36 months or more preferably during the twenty-fourth month, for a second bone characteristic measurement.” Miyamoto Takanori’s recommended next examination time applies to Dixon’s more preferable time period for further tests and meets the claimed “recommended period appropriate for arranging a next examination or medical procedure”, and that which is lies outside of Miyamoto Takanori’s recommended next examination time applies to Dixon’s less preferred time period for further tests and meets claimed “non-recommended period that is inappropriate for arranging the next examination or medical procedure.” Though the exact labeling of these time periods is nonfunctional descriptive material, what is considered “non-recommended” or “inappropriate” is broad and is readily met by the combination of Miyamoto Takanori and Dixon.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn because “even assuming arguendo that Claim 1 recites an abstract idea, that abstract idea is integrated into a practical application when amended Claim 1 is considered as a whole. In particular, displaying a non-recommended period that is inappropriate for arranging the next examination or medical procedure clearly has practical use and is an improvement over merely presenting a period of time for a follow-up procedure, as in the cited reference.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The claimed limitations are considered individually and as a whole as indicated in the rejection. That the display has a “practical use” is not the same as having a practical application. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. This conclusion is drawn from an analysis of the additional elements individually and in combination with the recited abstract idea(s) as a whole as demonstrated in the rejection above.

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejections should be withdrawn because “Moreover, certain methods of displaying data, as in the Core Wireless Federal Circuit case, can be practical applications that are not directed to abstract ideas. In particular, in Core Wireless the court found that "These limitations disclose a specific manner displaying a limited set of information to the user, rather than using conventional user interface .. and that the claimed user interface recites "a specific improvement over prior systems, resulting in an improved user interface for electronic devices."”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The invention in Core Wireless “identifies as problematic the conventional user interfaces in which “a user may need to scroll around and switch views many times to find the right data/functionality.”” The solution provided by the invention was claimed to require “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The present claims address no such similar technology problems so as to not be directed to the court identified abstract ideas identified in the above rejection(s). Instead, the problem addressed by the invention that “none of the methods are able to evaluate the time variation of the validity of the examination or the time variation of the magnitude of the risk. Therefore, the next desirable examination period cannot be determined in consideration of those time variations” (see: specification page 1, line 25, through page 2, line 3), for which the proposed solution of the invention provides for to “calculate and present the next examination period of a patient” (see: specification page 1, lines 21-23). The presentation of the recommendation itself is claimed at a high level and broadly indicates the result of the prediction upon which it is based. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626